DETAILED ACTION
The amendment filed on 04/09/2021 has been entered and fully considered. Claim 2-3 and 40-45 are canceled. Claims 1 and 4-15 are pending, of which claim 1 and 11 are amended.

Response to Amendment
In response to amendment, the examiner maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "micro-concentrator" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 12-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tipler et al. (US 2006/0094118, IDS) (Tipler).
Regarding claim 1, Tipler discloses a microcalibrator for solventless calibration of an analytical instrument (par [0008]), the microcalibrator comprising: 
a fluid path having a first end configured to be operably coupled to a fluid source (carrier gas in) and a second end configured to be operably coupled to the analytical instrument (GC detector) (Fig. 2); 
a solid sorbent (trap 258) disposed along the fluid path, the solid sorbent configured to absorb an analyte at a specific concentration (Fig. 2,  par [0027]), and
a hub (sample tube 238 receiver) operably coupled to the solid sorbent and configured to sequentially receive each of a plurality of analyte sources (sample tube 238), each analyte source of the plurality having a different concentration of the analyte (collected at remote locations)(Fig. 6, par [0027]);
wherein sequentially coupling each of the plurality of analyte sources to the hub causes analyte to adsorb from the analyte source to the solid sorbent, each at a different concentration of the analyte (Fig. 6, par [0027]), and wherein flow of a fluid along the fluid path from the first end to the second end causes absorbed analyte to be desorbed from the solid sorbent at a desired concentration to the instrument (Fig. 7, par [0029]).
Tipler discloses a sample tube 238 is received in the thermal desorption system 200 (Fig. 6, par [0027]). The sample tube 238 receiver in the system 200 can be considered as a hub that receives sample tube 238, an analyte source (par [0027]). Tipler teaches that “With the aforesaid isolation, the sample tube 238, containing a known quantity of a standard compound, may be removed and a gaseous sample, possibly containing analytes, may now be collected in the sample tube 238 at a remote location. The sample tube 238 is later returned to the thermal desorption system 200” (par [0027]). Here, Tipler teaches that the hub, sample tube 238 receiver, is configured to sequentially receive each of a plurality of analyte sources (sample tube 238), each analyte source (238) of the plurality having a different concentration of the analyte that is collected at remote locations. Tipler further teaches that wherein sequentially coupling each of the plurality of analyte sources (238) to the hub causes analyte to adsorb from the 
Regarding claim 12, Tipler discloses that the microcalibrator further comprising: a controller (300) configured to operate a flow of fluid along the fluid path (Fig. 8, par [0037]).
Regarding claim 13, Tipler discloses that the microcalibrator further comprising: a valve (240) configured to vary a flow of fluid through the solid sorbent (Fig. 6 & 7, par [0027][0029]).
Regarding claim 15, Tipler discloses that wherein the fluid path, the solid sorbent, or both are configured to be heated for facilitating desorption of low vapor pressure analytes (par [0035]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tipler et al. (US 2006/0094118, IDS) (Tipler).
Regarding claim 4, Tipler does not specifically disclose that wherein the hub is configured to engage a pierceable septum. However, a pierceable septum has been widely used in the art for transferring fluid. For example, a pierceable septum permits transfer of a fluid of medicine for injection without contact with air, usually using a syringe with needle. Thus, it would have been obvious to one of ordinary skill in the art to select a pierceable septum as a way of transferring the analyte into the hub, because the selection is based on its suitability for the intended use
Regarding claim 5 and 8, Tipler discloses that wherein the solid sorbent is heated for accelerating the desorption (par [0035]). A hotplate is a known simple way of heating. It would have been obvious to one of ordinary skill in the art to heat the solid sorbent by a hotplate operably coupled to the solid sorbent.
Regarding claim 6, Tipler discloses that wherein a solid sorbent can be “TENAX TA™, TENAX GR, Chromosorb™102, Chromosorb™106, Spherocarb, carbon molecular sieves, charcoal, Carbotrap™, Carbopack C™, Carbopack YrM Carbopack 
Regarding claim 7, Tipler discloses that wherein a solid sorbent can be “TENAX TA™, TENAX GR, Chromosorb™102, Chromosorb™106, Spherocarb, carbon molecular sieves, charcoal, Carbotrap™, Carbopack C™, Carbopack YrM Carbopack B™, Poropak Q or Poropak N.” (par [0026]). TENAX contains 2,6-diphenyl-p- phenylene oxide. Therefore, Tipler fairly suggest that wherein the solid sorbent can be 2,6-diphenyl-p- phenylene oxide or SiO2.
Regarding claim 9-10, as has been discussed in regard to claim 8 above, it would have been obvious to one of ordinary skill in the art to let the solid sorbent grown onto the hotplate or let the solid sorbent applied to the hotplate, so that the hotplate can effectively heat the solid sorbent.
Regarding claim 11, Tipler does not specifically disclose a carbon trap along the fluid path. However, it is conventional to use a filter to filter out impurities in the carrier gas.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tipler et al. (US 2006/0094118, IDS) (Tipler) in view of Suzuki (US 4,441,374).
Regarding claim 14, Tipler does not specifically disclose that the microcalibrator further comprising:
a supplemental fluid path; and
a valve fluidically coupling the supplemental fluid path to the fluid path and configured to introduce a supplemental fluid to the fluid path and, thereby, dilute the concentration of the analyte in the fluid path.
Suzuki discloses a supplemental fluid path (28); and
a valve (27) fluidically coupling the supplemental fluid path to the fluid path and configured to introduce a supplemental fluid to the fluid path and, thereby, dilute the concentration of the analyte in the fluid path (Fig. 1, col. 3, lines 61-62; col. 4, lines 1-6).
At time before the filing it would have been obvious to one of ordinary skill in the art to modify Tipler and include a supplemental fluid path; and a valve fluidically coupling the supplemental fluid path to the fluid path and configured to introduce a .

Response to Arguments
Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive. 
Applicant argues that “Tipler does not teach a hub operably coupled to the solid sorbent and configured to sequentially receive each of a plurality of analyte sources, each analyte source of the plurality having a different concentration of the analyte, where sequentially coupling each of the plurality of analyte sources to the hub causes analyte to adsorb from the analyte source to the solid sorbent, each at a different concentration of the analyte” (remark, page 6, par 2).
Examiner respectfully disagree. Tipler discloses a sample tube 238 is received in the thermal desorption system 200 (Fig. 6, par [0027]). The sample tube 238 receiver in the system 200 can be considered as a hub that receives sample tube 238, an analyte source (par [0027]). Tipler teaches that “With the aforesaid isolation, the sample tube 238, containing a known quantity of a standard compound, may be removed and a gaseous sample, possibly containing analytes, may now be collected in the sample tube 238 at a remote location. The sample tube 238 is later returned to the thermal desorption system 200” (par [0027]). Here, Tipler teaches that the hub, sample tube 238 receiver, is configured to sequentially receive each of a plurality of analyte sources (sample tube 238), each analyte source (238) of the plurality having a different concentration of the analyte that is collected at remote locations. Tipler further teaches that wherein sequentially coupling each of the plurality of analyte sources (sample tube 238) to the hub (sample tube receiver) causes analyte to adsorb from the analyte source (238) to the solid sorbent (258), each at a different concentration of the analyte by carrier gas 274 (Fig. 6, par [0027]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.